DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.            Claims 1, 2, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bernert et al. US- 20170337473 A1, and further in view of Wang et al., US 2020/0327250 A1.

4. 	As per claim1, Bernert discloses: A system for connecting to a biological neural network, the system comprising: 
an interface layer comprising electrically conductive nodes to relay a transmission of neural data from the biological neural network to an artificial neural network; (Bernert, [0002], “A field of application of the present invention is notably that of neuroprosthetics and brain-computer interfaces, that is to say direct communication interfaces between a brain and an external device such as a computer. ”, [0095], “ Alternatively, the network of artificial neurons comprises the input layer, a second input layer, the intermediate layer and the output layer, and: [0096] the second input layer receives a second electrical signal measuring an electrical activity of a second plurality of biological neurons.”)

the artificial neural network comprising: 
a communication interface to receive the transmission of neural data from the interface layer; (Bernert, [0002], “A field of application of the present invention is notably that of neuroprosthetics and brain-computer interfaces, that is to say direct communication interfaces between a brain and an external device such as a computer.”, and [0062],” According to a second embodiment, the network of artificial neurons also comprises at least one artificial detection neuron, each artificial neuron of the input layer being connected to the artificial detection neuron by a first excitatory detection synapse, and the artificial detection neuron being connected to a plurality of artificial neurons of the intermediate layer by a plurality of second excitatory detection synapses. ”

5.	Bernert doesn’t expressly discloses:
a processor to translate the transmission of neural data into an artificial memory data; and a memory to store the artificial memory data.

6.	 Wang discloses: 
a processor to translate the transmission of neural data into an artificial memory data; and a memory to store the artificial memory data. (Wang, [0425], “The data management module on the client side recognizes the standard PLINK format in the input file and can parse input data into memory so that the compression module or encryption module can process parsed data accordingly.”, and claim 297, “obtaining health information from a plurality of data contributors; storing the health information in an encrypted format within a memory storage; ”)

7.	Wang is analogous art with respect to Bernert because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that a processor to translate the transmission of neural data into an artificial memory data; and a memory to store the artificial memory data, as taught by Wang into the teaching of Bernert.  The suggestion for doing so would permitting a data miner to access and analyze the information.  Therefore, it would have been obvious to combine Wang with Bernert.

8. 	As per claim 2, Bernert in view of Wang discloses: The system of claim 1, wherein: the communication interface is to: 
transmit an artificial transmission of neural data; (Bernert, [0002], “A field of application of the present invention is notably that of neuroprosthetics and brain-computer interfaces, that is to say direct communication interfaces between a brain and an external device such as a computer. ”, [0095], “ Alternatively, the network of artificial neurons comprises the input layer, a second input layer, the intermediate layer and the output layer, and: [0096] the second input layer receives a second electrical signal measuring an electrical activity of a second plurality of biological neurons.”)
the processor is to: create the artificial transmission of neural data (Wang, [0425], “The data management module on the client side recognizes the standard PLINK format in the input file and can parse input data into memory so that the compression module or encryption module can process parsed data accordingly.”), to be sent by the communications interface to the interface layer to be relayed to the biological neural network; (Bernert, [0002], “A field of application of the present invention is notably that of neuroprosthetics and brain-computer interfaces, that is to say direct communication interfaces between a brain and an external device such as a computer.”, and [0062],” According to a second embodiment, the network of artificial neurons also comprises at least one artificial detection neuron, each artificial neuron of the input layer being connected to the artificial detection neuron by a first excitatory detection synapse, and the artificial.”)
the memory is to: store a plurality of parameters for the processor to create the artificial transmission of neural data. (Wang, [0425], “The data management module on the client side recognizes the standard PLINK format in the input file and can parse input data into memory so that the compression module or encryption module can process parsed data accordingly.”, and claim 297, “obtaining health information from a plurality of data contributors; storing the health information in an encrypted format within a memory storage; ”)

9.	Claims 6,8 and 10, which is similar in scope to claim 1, thus rejected under the same rationale.

10.	Claim 7 which is similar in scope to claim 2, thus rejected under the same rationale.

11.            Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bernert et al. US- 20170337473 A1, and in view of Wang et al., US 2020/0327250 A1, and further in view of Li et al., US 2018/0294482 A1.

12. 	As per claim 3, Bernert in view of Wang discloses:  The system of claim 1, (See rejection of claim 1 above.) 

13.	Bernert in view of Wang doesn’t expressly disclose:   the interface layer further comprising: 
a liquid mixture comprised of a silicon base and metal particles for enduring electrical conduction within the liquid mixture.  

14.	Li discloses: 
a liquid mixture comprised of a silicon base and metal particles for enduring electrical conduction within the liquid mixture.  (Li, [0023], “FIG. 1 is a diagram illustrating an embodiment of a silicon monoxide electrode which uses a mixed binder. Diagram 100 shows a cross sectional view of the exemplary electrode in an unlithiated state (e.g., before lithium is introduced into the anode system). In the example shown, the active material region (104) is formed using a mixed binder (102a) which includes a polyacrylic acid (PAA) and a polyimide (PI). In some embodiments, the polyacrylic acid is a polyacrylic acid with on the order of 250,000˜450,000 Mv. The mixed binder (102a) starts out in liquid or gel-like form and is mixed together with silicon monoxide particles (106) and with conductive additives (108) to form a slurry. The silicon monoxide particles act as the anode active material (more generally, these types of anodes are referred to as silicon-based anodes) and emit charge when lithium is alloyed with the active material. The conductive additives act as electrical conductors which facilitates charge transport from the silicon monoxide particles (106) to the copper (or, more generally, metal) current collector (112).”)

15.	Li is analogous art with respect to Bernert in view of Wang because they are from the same field of endeavor. At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that a liquid mixture comprised of a silicon base and metal particles for enduring electrical conduction within the liquid mixture, as taught by Shainline into the teaching of Bernert in view of Wang. The suggestion for doing so would facilitate charge transport from the silicon monoxide particles (106) to the copper (or, more generally, metal) . Therefore, it would have been obvious to combine Shainline with Bernert in view of Wang.

16.         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bernert et al. US- 20170337473 A1, and in view of Wang et al., US 2020/0327250 A1, and further in view of Shainline et al., US 2020/00521863 A1.

17. 	As per claim 4, Bernert in view of Wang discloses:  The system of claim 1, (See rejection of claim 1 above.) 

18.	Bernert in view of Wang doesn’t expressly disclose:   the interface layer further comprising: a plurality of flexible thin optoelectronic devices for connecting to neurons in the biological neural network.  

19.	Shainline discloses: the interface layer further comprising: a plurality of flexible thin optoelectronic devices for connecting to neurons in the biological neural network. (Shainline, [0211], “With regard to advantages of optoelectronic neural networks, the unparalleled performance of the brain emerges from the enormous number of connections between neurons and the numerous complex signaling mechanisms available to the neurons. ” )

20.	Shainline is analogous art with respect to Bernert in view of Wang because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that a plurality of flexible thin optoelectronic devices for connecting to neurons in the biological neural network, as taught by Shainline into the teaching of Bernert in view of Wang. The suggestion for doing so would enable neuronal operation with excellent energy efficiency. Therefore, it would have been obvious to combine Shainline with Bernert in view of Wang.

21.            Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bernert et al. US- 20170337473 A1, and in view of Wang et al., US 2020/0327250 A1, and further in view of Lieber et al., US 2017/0172438 A1.

22. 	As per claim 5, Bernert in view of Wang discloses:  The system of claim 1, (See rejection of claim 1 above.) 

23.	Bernert in view of Wang doesn’t expressly disclose:   a plurality of mesh electronics fabricated with sub cellular sized components within a flexible scaffold.  

24.	Lieber discloses: the interface layer further comprising: a plurality of mesh electronics fabricated with sub cellular sized components within a flexible scaffold. (Lieber, [0223], “This example also investigated 3D gel structures without cavities as representative models of mesh electronics injection into soft materials and models of biological tissue. Images recorded as a function of time following injection mesh electronics into 75% Matrigel™, a tissue scaffold typically used in neural tissue engineering (FIGS. 18D to 18F) shows that the mesh unfolds….The ability to inject and observe partial unfolding of the electronics within gels with tissue-like properties also suggested that co-injection with other biomaterials and/or cells could be another application direction for the injectable mesh electronics. Indeed, experiments show that coinjection of mesh electronics and embryonic rat hippocampal neurons into a Matrigel™ scaffold lead after 2 weeks culture to a 3D neural networks with neurites interpenetrating the mesh electronics. Such co-injection could be used for a variety of opportunities for tissue engineering or stem cell therapy.”)

25.	Lieber in view of Wang is analogous art with respect to Bernert in view of Wang because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that a plurality of mesh electronics fabricated with sub cellular sized components within a flexible scaffold, as taught by Lieber into the teaching of Bernert in view of Wang. The suggestion for doing so would enable merging electronics with tissues while minimizing tissue disruption. Therefore, it would have been obvious to combine Lieber with Bernert in view of Wang.

26.           Claims 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernert et al. US- 20170337473 A1, and in view of Wang et al., US 2020/0327250 A1, and further in view of Azizi et al., US 2019/0364492 A1.

27. 	As per claim 9, Bernert in view of Wang discloses:  The system of claim 8, (See rejection of claim 8 above.) 

28.	Bernert in view of Wang doesn’t expressly disclose:   a repeater to instruct the communications interface to transmit the artificial transmission of condensed neural data at a series of timed intervals to the biological neural network through the interface layer to reinforce suggestions within the biological neural network.

29.	Azizi discloses: a repeater to instruct the communications interface to transmit the artificial transmission of condensed neural data at a series of timed intervals to the biological neural network through the interface layer to reinforce suggestions within the biological neural network.(Azizi, [0607], “Nonlimiting examples of machine learning techniques that controller 1610 (Notes: equated to repeater.) can utilize include supervised or unsupervised learning, reinforcement learning, genetic algorithms, rule-based learning support vector machines, artificial neural networks, Bayesian-tree models, or hidden Markov models. Without loss of generality, in some aspects power-efficient channel configurations may have a smaller set of time-frequency resources (thus requiring less processing), be condensed in time and/or have longer transmission time periods (e.g., Transmission Time Intervals (TTI) in an exemplary LTE setting), which may enable longer time periods where radio components can be deactivated and/or powered down, and/or have a longer period (thus allowing for infrequent monitoring and longer periods where radio components can be deactivated and/or powered down).”

30.	Azizi  in view of Wang is analogous art with respect to Bernert in view of Wang because they are from the same field of endeavor.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that a repeater to instruct the communications interface to transmit the artificial transmission of condensed neural data at a series of timed intervals to the biological neural network through the interface layer to reinforce suggestions within the biological neural network, as taught by Azizi into the teaching of Bernert in view of Wang. The suggestion for doing so would provide power-efficiency, low latency, and high reliability. Therefore, it would have been obvious to combine Azizi with Bernert in view of Wang.
 
31.	Claim 11 which is similar in scope to claim 9, thus rejected under the same rationale.

32.           Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jou et al. US- 2012/0250758 A1, and in view of Bernert et al. US- 20170337473 A1.

33. 	As per claim 12, Jou discloses: A method for transferring condensed neural data to a biological neural network, the method comprising: 
dividing an artificial memory into at least one individual unit; (Jou, Abstract, “A method for frame memory compression divides each of a plurality of image frames in a frame memory into a plurality of blocks for taking a block as a compression unit.”)
sorting the individual units by a redundancy score; (Jou, [0038], “For example, each block may be processed pixel-by-pixel, in other words, to process pixel recursively. That is, to determine whether the available bit rate R(i) is exceeded a threshold T after finishing processing a pixel i. Once exceeding, the subsequent pixels in the block are no processed, and the flowchart move to the packing 240 directly. ”)
removing the individual units below a predetermined threshold number of units;(Jou, [0051], “ FIG. 11 shows an illustration of the cutting and the filling operations, consistent with certain disclosed embodiments. Referring to FIG. 11, Cutting 1010 is operated by removing the (k+1)-th codeword exceeding the target bit rate (target length) from the coded bitstream and choosing the most matching codeword to replace the (k+1)-th codeword, where k is the index of the codeword, k&lt;n.times.m, such that the total length of the k successive codewords is smaller than the target bit rate, but the total length of the k+1 successive codewords is larger than the target bit rate. ”)
 combining remaining predetermined threshold number of individual units into condensed neural data;(Jou, Abstract, “A packing unit is used to take the coded bitstream and the number of removed bits generated by the quantizer as inputs, so as to produce an entire codeword sequence of the block that meets a target bit rate by using a structure called group of blocks (GOB) to flexibly share available spaces of the blocks in the same GOB.”, and [0074], “The experimental results show that the 16.times.16 GOB achieves the best compression performance among the three different GOB sizes. In other words, the disclosed rate-control technique by using the GOB based structure may further improve the entire compression performance of a video processor.”) and 

34.	Jou doesn’t expressly disclose:  
sending the condensed neural data from an artificial neural network to biological neural network via an interface layer.

35.	Bernert discloses: sending the condensed neural data from an artificial neural network to biological neural network via an interface layer. (Bernert, [0002], “A field of application of the present invention is notably that of neuroprosthetics and brain-computer interfaces, that is to say direct communication interfaces between a brain and an external device such as a computer. ”, [0095], “ Alternatively, the network of artificial neurons comprises the input layer, a second input layer, the intermediate layer and the output layer, and: [0096] the second input layer receives a second electrical signal measuring an electrical activity of a second plurality of biological neurons.”)

36.	Bernert is analogous art with respect to Jou because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of sending the condensed neural data from an artificial neural network to biological neural network via an interface layer, as taught by Bernert into the teaching of Jou.  The suggestion for doing so would provide the best compression performance.  Therefore, it would have been obvious to combine Wang with Bernert.

Conclusion

37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619